 Case: 4:20-cv-01240-RWS Doc. #: 28 Filed: 03/05/21 Page: 1 of 1 PageID #: 560




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

BRIDGETON LANDFILL, LLC,      )
                              )
        Plaintiff,            )
                              )
    vs.                       )                      Case No. 4:20 CV 1240 RWS
                              )
MISSOURI ASPHALT PRODS., LLC, )
                              )
        Defendant.            )

                         MEMORANDUM AND ORDER

      As discussed with counsel,

      IT IS HEREBY ORDERED that the Rule 16 conference, previously set for

9:30 a.m. on March 5, 2021, is reset to Friday, March 19, 2021 at 12:00 noon by

a Court initiated telephone conference. Counsel should dial 888-684-8852 then

when prompted enter access code: 6905106.

      IT IS FURTHER ORDERED that if plaintiff intends to amend its

complaint to assert additional claims against defendant, the parties shall file an

amended joint proposed case management order no later than March 17, 2021.



                                        _______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 5th day of March, 2021.
